HALL, Judge.
Johnny Tarver appeals from his judgment and sentence for battery on a school board employee. The appellant alleges that the trial court erred by failing to obtain a sentencing guidelines scoresheet pri- or to sentencing and by imposing costs upon him without prior notice or hearing.
Although no guidelines scoresheet was filed, it appears from the transcript of the sentencing hearing that a scoresheet was prepared and reviewed by the appellant. No objections were voiced by the defense and a legal sentence was imposed pursuant to a negotiated plea agreement. Because the trial court was informed of the proper presumptive guidelines sentence, the failure to file the scoresheet itself is harmless error. Davis v. State, 461 So.2d 1361 (Fla. 2d DCA), review denied, 471 So.2d 43 (Fla.1985).
We agree, however, and the state concedes, that the trial court erred in imposing $250 in court costs upon the indigent appellant without prior notice. Henriquez v. State, 545 So.2d 1340 (Fla.1989); Wood v. State, 544 So.2d 1004 (Fla.1989). Therefore, we strike the costs without prejudice to the state to seek reimposition of the costs after proper notice.
DANAHY, A.C.J., and PATTERSON, J., concur.